Citation Nr: 1124307	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-46 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a skin disorder on the feet. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for bilateral sensorineural hearing loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for a skin disorder on the feet. 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to April 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  In pertinent part of that rating decision, the RO reopened the previously denied claims for entitlement to service connection for a skin disorder on the feet and a bilateral foot disorder, but denied the underlying claims on the merits.  The RO also denied the claims for entitlement to service connection for bilateral sensorineural hearing loss, tinnitus, and psychiatric disorders, to include depression and PTSD. 

The Board notes that during the pendency of this appeal, the RO, in an October 2010, granted service connection for major depressive disorder with anxiety and assigned a 50 percent evaluation, effective October 31, 2008.  It also granted service connection for chronic plantar fasciitis (previously claimed as a bilateral foot disorder), which included calluses, and it was assigned a 30 percent evaluation, effective from October 31, 2008.  The Veteran has not yet appealed these matters, and they are not currently before the Board. 

As a matter of history, the RO originally denied the Veteran's claim for entitlement to service connection for a skin disorder on the feet (previously claimed as fungus on the feet) in July 1981.  At that time, the RO found that there was no evidence of any current dermatological problems involving the Veteran's feet.  

In the October 2009 rating decision, the RO addressed the matter of entitlement to service connection for a skin disorder of the feet on a de novo basis.  For purposes of establishing jurisdiction, however, the Board is required to make a decision in the first instance as to whether new and material evidence was received warranting the reopening of this matter.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir 1996).   The Board has re-characterized the issues accordingly to reflect the procedural status of the previously denied claim.

In March 2011, the Veteran testified before the undersigned during a hearing held at the RO.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, and with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder. 

The issue of entitlement to service connection for a skin disorder of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1981 rating decision, the RO denied service connection for a fungus disorder on the feet based on lack of a current diagnosis; the Veteran did not appeal that decision and it is final. 

2.  Since the July 1981 rating decision, the Veteran submitted new and material evidence that relates to the unestablished fact of a current diagnosed skin disorder involving the feet.  This fact is necessary to substantiate the claim and raises a reasonable possibility of substantiating that claim.
3.  There is no medical evidence that establishes that the Veteran has a diagnosis of PTSD in accordance with § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The Veteran has already been awarded service connection for other diagnosed psychiatric disorders (major depressive disorder with anxiety).

4.  Bilateral hearing loss and tinnitus were not shown in service, at separation, or for many years thereafter.  

5.  The preponderance of the medical evidence is against linking the Veteran's bilateral hearing loss and tinnitus to any inservice acoustic trauma. 


CONCLUSIONS OF LAW

1.  The July 1981 rating decision that denied service connection for a fungus disorder on the feet, currently identified as a skin disorder on the feet, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence to reopen the previously denied claim for service connection for a skin disorder on the feet has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2010). 

4.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010). 

5.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Initially, it is noted that specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied claim for service connection for a skin disorder of the feet, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to that issue have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim. 

With respect to the service connection claims on appeal, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in November 2008 that addressed the notice elements concerning his claims.  The letter informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The record contains the Veteran's service records from his period of active service and his post-service treatment records.  Additionally, the record also contains the reports of a VA psychiatric examination, a VA audiological examination, and a VA feet examination.  In each of those reports, the examiner recorded the Veteran's subjective medical history, identified the nature of the claimed disorder and provided a medical opinion on the etiology of the diagnosed disorder.  The Board finds that there is sufficient evidence of record to adjudicate the Veteran's claims. 

The Board notes that in the September 2010 VA audiological examination report, the examiner noted that the Veteran brought in with him the report of a 2001 private audiogram.  The examiner interpreted the findings as showing hearing acuity within normal limits.  It does not appear that report has been associated with the claims folder.  However, given that the VA examiner reviewed the report and recorded the pertinent findings in the VA examination report, the Board does not find that the Veteran is prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Petition to Reopen a Previously Denied Claim

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for entitlement to service connection for a fungus disorder on the feet was originally denied in a July 1981 rating decision.  At that time, the RO determined that there was no evidence of a current diagnosed skin disorder involving the Veteran's feet.  The Veteran did not appeal, and that decision became final. 

The evidence of record at the time of the July 1981 rating decision consisted of the Veteran's service treatment records as well as a June 1981 general VA examination report.  The service treatment records show a normal skin examination, except for a scar above the lip, prior to his enlistment into service in December 1968.  The first evidence of any skin problems comes from an April 1970 service treatment record.  It shows that the Veteran was seen at the dermatology clinic and he was treated for lichens planus on his left leg.  There are no subsequent complaints or treatment for skin problems involving the Veteran's feet until October 1970 when he was treated for epidermophyton.  It was noted that if the skin problem did not respond to the treatment that the Veteran should return and be referred to the dermatology clinic.  There are no subsequent service treatment records involving treatment for skin problems on the Veteran's feet.  

On the report of a March 1971 examination prior to separation, the Veteran's skin was evaluated as normal.  The associated report of medical history shows that the Veteran indicated that he experienced skin problems in service and the physician noted that the Veteran reported of history of skin problems while he was stationed in Vietnam. 

At the time of the last final rating decision, the record also contained the report of the June 1981 VA general examination which showed that there was no evidence of any dermatological disorder involving the Veteran's feet at that time. 

The RO denied the Veteran's claim for service connection for a fungus disorder of the feet in July 1981, because there was no evidence of a current diagnosed disorder.  

Since July 1981, additional private and VA medical treatment records were added to the record.  The additional evidence includes reports of a September 2009 VA skin examination and a September 2010 VA feet examination.  Collectively, these additional records show that the skin problems on the Veteran's feet have been variously diagnosed as calluses, tinea pedis, lichenfication, fissures, nail dystrophy, and nail keratomas. 

The Board finds that the additional evidence received since the July 1981 rating decision relates to the unestablished fact of a diagnosis, necessary to substantiate the claim.  
Indeed, the record now shows that the Veteran has current diagnosed skin disorders involving his feet.  A diagnosed disorder is an essential element of the claim that had previously been lacking.  Such evidence is sufficient to raise a reasonable possibility of substantiating the claim.  

The Board accordingly finds new and material evidence has been received to reopen the claim for service connection on appeal.  See 38 C.F.R. § 3.156.  The Veteran's appeal is granted to that extent.

3.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).
  
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

PTSD 

The Veteran seeks entitlement to service connection for PTSD.  Initially, the Board points out that the Veteran has been awarded service connection and a 50 percent rating for a psychiatric disorder - major depressive disorder with anxiety.  By this decision, the Board is determining the narrow issue of whether service connection should also be awarded for another psychiatric disorder - PTSD. 

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection specifically for PTSD. 

Under the laws administered by VA regulations service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).  

During the pendency of this appeal, the VA law and regulation governing service connection for PTSD have been amended.  

Effective July 12, 2010, VA has amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-133 (July 13, 2010).

Here, the Veteran asserts entitlement to service connection for PTSD.  He asserts that while he was stationed in Vietnam, he was exposed to enemy fire and mortar attacks while participating in a motor convoy that carried equipment to units.  The Veteran's alleged inservice stressor events have been conceded by VA.  See memorandum dated March 2010.  The remaining questions on appeal are: (1) whether the evidence of record shows a current diagnosis conforming to DSM-IV; and (2) whether there is a medical link between the current symptomatology and the verified in-service stressors.  

In this case, first and foremost, there is no evidence of a current diagnosis for PTSD.  Even though there is evidence that corroborates the Veteran alleged inservice stressor, there is in fact no competent medical evidence that shows a current diagnosis of PTSD.  The pertinent post-service treatment records consist of mental health treatment records from the Vet Center dated from October 2008 to December 2009 and a September 2010 VA psychiatric examination.  The treatment records from the Vet Center show that the Veteran has been receiving treatment for PTSD symptoms, but those records do not show that he has been diagnosed with PTSD pursuant to the DSM-IV criteria.  See August 2009 Vet Center Assessment report, and Vet Center treatment records dated October 2008 to December 2009.  Moreover, at the time of the September 2010 VA examination, the examiner noted that the Veteran experienced PTSD symptomatology, but the examiner diagnosed the Veteran with major depressive disorder and anxiety.  As discussed earlier, the Veteran has already been awarded service connection and a 50 percent rating for the depressive disorder with anxiety.  The Board finds that service connection is not in order for another psychiatric disorder (specifically PTSD) because the VA examiner essentially concluded that the Veteran's symptomatology did not meet the DSM-IV criteria for a diagnosis of PTSD. 

One of the requirements for service connection is competent evidence that a claimed disability currently exists.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Without a current medical diagnosis of PTSD, or of any other psychiatric disorder (other than the one already service-connected), VA cannot grant an award of service connection.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  There is no competent medical evidence on file that shows a current diagnosis for PTSD.  While VA has conceded the occurrence of Veteran's alleged inservice stressor events, service connection cannot be awarded without a current diagnosis of PTSD in accordance with the DSM-IV criteria.  

As an aside, the Board notes that it is abundantly clear that the Veteran in this case is already being compensated for the full level of severity of disability due to his service- connected psychiatric symptomatology, which the RO has identified as major depressive disorder with anxiety.  Therefore, granting service connection and a separate disability rating for another psychiatric disorder (PTSD) would very well constitute pyramiding, which is forbidden by law.  See 38 C.F.R. § 4.130; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Based on the foregoing, the Board finds that the evidence of record does not support the award of service connection for PTSD.  There is no evidence of a current diagnosis of PTSD.  Consequently, the benefit-of-the-doubt rule does not apply and the Veteran's claim must be denied.   38 U.S.C.A. § 5107(b).  

Bilateral Sensorineural Hearing Loss and Tinnitus 

The Veteran seeks entitlement to service connection for bilateral sensorineural hearing loss and tinnitus. 

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection for hearing loss. 

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability.  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

A review of the Veteran's service records shows he served in the United States Army as supply clerk.  While he was stationed in Vietnam, his duties involved being stationed near motor vehicles.  During the March 2011 hearing, the Veteran testified that while he was stationed in Vietnam, his duties sometimes required him to work in close proximity to enemy fire and mortar attacks.  The Veteran also testified that his post-service employment involved work in factories where he was exposed to loud noises.  He reported that he first noticed his symptoms tinnitus in the mid-1990s. 

The Veteran's service treatment records do not show any complaints of, treatment for, or diagnosis of any hearing loss or ear-related disorder.  The March 1971 report of examination prior to separation showed that the Veteran's ears were evaluated as normal.  The examination report also contained audiogram results which showed the pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 10, 10, 10, N/A, and 10 decibels in both ears.  On the associated report of medical history, the Veteran denied any history of running ears or hearing loss during his period of service. 

The file contains no record of hearing loss or tinnitus until decades after the Veteran separated from service.

The Veteran's claims folder contains a November 2008 private medical statement from Dr. J. that shows that the Veteran's tinnitus had an onset of 2001. 

In September 2010, the Veteran was afforded a VA audiological examination.  In that examination report, the examiner noted the Veteran's service and post-service history of hearing loss and tinnitus, and in particular, the report of the March 1971 separation examination which showed hearing acuity within normal limits.  The examiner noted the Veteran reports of extreme noise exposure during service.  The findings from the 2010 audiogram showed bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  The VA examiner diagnosed the Veteran with bilateral hearing loss.  The VA examiner found that the Veteran's bilateral hearing loss was not related to his service.  As for rationale, the examiner pointed to the fact that the Veteran's hearing was normal at the time of his discharge, and the fact that there was no indication of any decreased hearing acuity during his period of service.  The examiner also noted that there was no evidence of any hearing disability until the 2010 examination.  

The examiner also concluded that the Veteran's tinnitus was not related to his period of service, and he found that it is more likely related to the Veteran's high-frequency hearing loss. 

In this case, the record clearly shows that the Veteran has a current diagnosis of bilateral hearing loss as defined by 38 C.F.R. § 3.385 and that he has a current diagnosis of tinnitus.  See September 2010 VA examination.  The Board is aware that the Veteran has testified to having experienced inservice acoustic trauma from working in close proximity to vehicles and that the Veteran's MOS as a supply clerk to a motor unit would presumably place him within close proximity to vehicles. Even though the Veteran testified that he was exposed to acoustic trauma since his separation from service, the evidence does show that he likely suffered from acoustic trauma while he was in service.  The remaining question on appeal is whether the medical evidence establishes that the current hearing loss and tinnitus disorders are related to service.  See 38 C.F.R. § 3.303(d); Hensley, 5 Vet App. 155.  Here, the preponderance of the medical evidence is against such a finding. 

A review of evidence does not show that the Veteran incurred hearing impairment or a tinnitus disorder in service, or that he manifested a continuity of symptomatology indicative of hearing loss or a tinnitus disorder in the first year after discharge from military service.  The service medical records do not indicate that the Veteran complained about any hearing impairment or sought treatment for any ear-related problems while in military service.  The March 1971 separation examination report showed hearing acuity within normal limits and normal ears.  In addition, the Veteran reported the onset of his tinnitus in the mid-1990's, and the first medical evidence of hearing problems after service does not come until 2010, which is well beyond the one-year presumptive period for tinnitus disorder and hearing loss.  38 C.F.R. §§ 3.307, 3.309. 

This large evidentiary gap between the Veteran's discharge from service and the reported onset of his tinnitus and the first complaint of hearing loss also weighs against the awards of service connection on a direct basis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  

In addition, the September 2010 VA examiner provided a medical opinion against the Veteran's claims that his hearing loss and tinnitus are etiologically related to his period of service.  The VA examiner supported his conclusion by citing evidence contained in the claims file.  The Board finds this evidence is highly probative.  Further, the claims file does not contain any competent medical evidence that would otherwise indicate the Veteran's current hearing loss and tinnitus are related to inservice noise exposure.  While the Veteran may have hearing loss disability today, there is no medical evidence of record linking this disability, or the claimed tinnitus disability, to service.  To the contrary, the medical evidence concerning etiology of hearing loss and tinnitus disorder finds against such a link. 

It is noted that the Veteran is competent to attest to the onset of symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to weigh all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the contemporary medical evidence against lay statements.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Here, the contemporary medical evidence at the time of the Veteran's discharge shows hearing acuity within normal limits and normal evaluation of the ears.  Additionally, the Veteran specifically denied any symptoms of hearing loss or tinnitus on the March 1971 report of medical history.   The Veteran has also reported the onset of his tinnitus disorder well beyond the first year after his discharge.  The Board finds that the preponderance of the medical evidence is against a finding that the Veteran's hearing loss and tinnitus disorder are related to service.  

In sum, the preponderance of the competent medical evidence is against the claims for entitlement to service connection for hearing loss and tinnitus.  Therefore, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the application to reopen a claim of service connection for a skin disorder of the feet is granted.   

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for bilateral sensorineural hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.  


REMAND

As noted above, with regard to the claim for service connection for a skin disorder of the feet, VA has received additional evidence which is sufficient to reopen the Veteran's claim; however, additional development is necessary prior to adjudication of the appeal on the merits.  Specifically, a remand is required to provide the Veteran with a new VA examination.

Here, the record shows that the Veteran's skin problems involving his feet have been variously diagnosed as calluses, tinea pedis, lichenfication, fissures, nail dystrophy, and nail keratomas.  

The record also shows that the September 2009 VA examiner ruled out a link between the tinea pedis and the Veteran's period of service, and both the September 2009 and September 2010 VA examiners found that there was no current residuals of the lichen planus that was diagnosed in April 1970.  In addition, the September 2010 VA examiner attributed the Veteran's calluses to his service-connected chronic planus fasciitis.  That symptomatology was reflected in the 30 percent disability rating assigned by the RO in the October 2010 rating decision.  

There is, however, no medical opinion regarding whether any of the other diagnosed skin disorders involving the Veteran's feet are etiologically related to his period of service, to include as secondary to his service-connected chronic planus fasciitis.  It is noted that during the October 2010 Board hearing, the Veteran attributed the skin problems on his feet to his bilateral foot disorder.  See October 2010 Board hearing transcript, page 27. 

The Board notes that, under 38 C.F.R. § 3.310 (a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  A recent amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

The RO/AMC should provide the Veteran with a new VA examination to obtain a medical opinion as to whether any current skin disorder involving the Veteran's feet is etiologically related to his period of service, to include as caused or aggravated by his service-connected chronic planus fasciitis.     

Prior to any examination, the RO/AMC should seek the Veteran's assistance in identifying and obtaining any outstanding records of pertinent private or VA treatment. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that sets forth the evidence necessary to establish service connection on a secondary basis.

2. Ask the veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, VA and private, who have treated him for the claimed disabilities since service.  After securing any necessary authorizations, request copies of all indicated records which have not been previously secured and associate them with the claims folder.

3. Following the receipt of any records requested above, schedule the Veteran for a VA skin examination to determine the nature and likely etiology of his claimed skin disorders involving the feet.  All indicated tests and studies should be performed and all findings reported in detail.  The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

In the examination report, the examiner should first identify any diagnosed skin disorder involving the Veteran's feet.  Then, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that diagnosed skin disorder involving the feet is etiologically related to the Veteran's period of service, to include as secondary to or aggravated by his service-connected chronic planus fasciitis.  The examiner should comment on the medical evidence contained in the Veteran's service treatment records, the post-service treatment records and the findings from the previous VA examination reports. 

The examiner must provide a rationale for each opinion.  If an opinion cannot be provided without resorting to speculation, it should so be stated and a rationale for why not should be provided.

4. The RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated, including sending the Veteran additional notice regarding on theory of entitlement based on secondary service connection.  

5.  The RO/AMC should then readjudicate any claims 	that are on appeal.  If any benefit sought remains 	denied, the RO should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The claims should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


